DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20, 22-30 and 33-36.

Applicants' arguments, filed 03/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-3, 5, 7, 8, 11-16, 18-20, 22-30 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004).
Reichert et al. disclose an osteogenic implant. The implant comprises a biodegradable scaffold comprising a matrix comprising polycaprolactone (i.e. biocompatible polymer binder) and a formulation comprising BMP-7 that is carried by the scaffold. The scaffold also comprises ceramic particles within the matrix (¶ [0007] and abstract). As used herein, a formulation described to be “carried by” the scaffold means that the formulation is placed partially or wholly inside of such scaffolds, placed or coated on one or more surfaces of such scaffolds, integrated within one or more components of the scaffold, or otherwise entrapped, suspended, or bound to the scaffold (¶ [0014]).The amount of ceramic particles within the scaffold is preferably 20-80 weight percent. The ceramic particles comprise a calcium phosphate (¶ [0020]). Incorporation of a bioresorbable ceramic in the bioresorbable, synthetic and natural polymer produces a hybrid/composite material support triggering desired degradation and resorption kinetics. Such a composite material is said to improve the biocompatibility and hard tissue integration (¶ [0005]). Example 1 discloses wherein cylindrical scaffolds of mPCL incorporating β-TCP were fabricated by fused deposition modeling. An rhBMP-7 formulation was then transferred to the inner duct of the scaffold and contact interfaces between bone and scaffold (¶ [0028]). The matrix material is 
Reichert et al. differ from the instant claims insofar as not disclosing wherein the fibers are porous. 
	However, Hsieh et al. disclose a continuous fiber composition having nanometer sized diameters and surface pores (abstract). The nanofibers have a much higher surface area compared to other nanofibers due to the nanopores, which increase the effective surface area of the nanofiber by at least two or three or more orders of magnitude. The increased surface area provided by these nanopores increases the number of potential sites on these nanofibers which can interact with the biological material (¶ [0043]). The nanofibers can be used for biological applications such as scaffolds for cell and tissue growth (¶ [0044]). The nanofibers may be deposited as a three-dimensional scaffold (¶ [0064]). Several approaches are used to create 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the fibers of Reichert et al. to be porous since forming pores into fibers increases the surface area of the fibers, which would increase the number of potential sites on the fiber which can interact with biological material as taught by Hsieh et al.
In regards to instant claim 1 reciting a 3D printed porous tissue growth material, Reichert et al. disclose wherein the scaffold may be formed from a fused deposition modeling process, which give rise to complex 3D geometrical patterns. 
In regards to instant claims 1, 25-27, 29 and 33 reciting wherein the one or more porous fibers are osteogenically active and can undergo a reversible deformation when a compressive or tensile stress is applied and then removed, in particular a 55% compression and a 40% stretch, Reichert et al. disclose substantially the same fibers (i.e. polycaprolactone matrix with calcium phosphate) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the fibers of Reichert et al. to be osteogenically active and be capable of undergoing a reversible deformation 
In regards to instant claims 1, 27, 29 and 33 reciting wherein the composition is formed from a solvent-based ink extruded at room temperature with the solvent evaporated upon extruding, such limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, Reichert et al. disclose a 3D printed material. As such, the claimed 3D printed material is obvious even though the 3D printed material of Reichert et al. was made by a different process.  
In regards to instant claims 1, 27, 29 and 33 reciting a solvent-based 3D printed porous tissue growth material, it appears that the term “solvent-based” is a product-by-process limitation since the claims recite wherein a solvent-based ink was used to form the material and wherein the solvent is evaporated upon extruding. Thus, the term “solvent-based” does not appear to structurally limit the claimed invention since the claimed invention does not have any solvent. As discussed above, determination of patentability is based on the product itself and does not depend on its method of production. As such, the claimed 3D printed material is obvious even though the 3D printed material of Reichert et al. was made by a different process. 

In regards to instant claims 1, 27, 29, and 33 reciting intra fiber pores, Hsieh et al. disclose wherein pores can be formed inside the nanofibers. 
In regards to instant claim 16 reciting wherein the material can undergo a deformation from an original shape to a deformed shaped under a compressive stress, Reichert et al. disclose substantially the same fibers (i.e. polycaprolactone matrix with calcium phosphate) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the scaffold of Reichert et al. to undergo a deformation from an original shape to a deformed shaped under a compressive stress like the claimed invention.
In regards to instant claim 19 reciting wherein the animal is human, Reichert et al. disclose choosing sheep as the subject due to their similarities to human bone. Thus, 
In regards to instant claim 27 reciting wherein the biocompatible polymer binder makes up from 10 weight percent to 30 weight percent of the combined weight of the bioactive ceramic particles and the biocompatible polymer, Reichert et al. disclose wherein the amount of ceramic particles within the polycaprolactone matrix is 20-80 weight percent. Therefore, it would have been obvious to one of ordinary skill in the art to have, for example, 20% polycaprolactone when the amount of ceramic particles is 80%. 
In regards to instant claim 29 reciting wherein the bioactive ceramic particles are dispersed in a continuous matrix of the biocompatible binder that allows the bioactive ceramic particles to translate upon mechanical loading and return to their original position upon unloading, Reichert et al. disclose substantially the same biocompatible polymer binder (i.e. polycaprolactone) and bioactive ceramic particle (i.e. calcium phosphate) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the ceramic particles of Reichert et al. to translate upon mechanical loading and return to their original position upon unloading like the claimed invention.
In regards to instant claim 30 reciting wherein the material consists essentially of the one or more porous fibers, the bioactive ceramic particle, optionally, at least one bioactive factor without heat induced degradation, and optionally, plasticizers, the instant specification does not disclose what the basic and novel characteristics of the claimed composition are. Absent a clear indication in the specification or claims of what PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). 
In regards to instant claim 34 reciting wherein at least bioactive factor is incorporated without heat induced degradation, one of ordinary skill in the art would reasonably expect that BMP-7 is incorporated without heat induced degradation since degradation of BMP-7 (i.e. bioactive factor) prior to administration would make BMP-7 ineffective. Furthermore, Reichert et al. disclose wherein the formulation comprising BMP-7 is carried by the scaffold. Carried by scaffold means that formulation is placed partially or wholly inside of such scaffolds, placed or coated on one or more surfaces of such scaffolds, integrated within one or more components of the scaffolds, or otherwise entrapped, suspended, or bound to the scaffold. Thus, since BMP-7 may be coated on the scaffold, it would have been obvious to one of ordinary skill in the art that BMP-7 is incorporated without heat induced degradation. 
In regards to instant claim 36 reciting wherein the one or more porous fibers that are incompressible solid structures have a wet density of at least 1.97 g/cm3 or a dry density of 1.47 g/cm3, Reichert et al. disclose substantially the same fibers (i.e. polycaprolactone matrix with calcium phosphate) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the fibers of Reichert et al. to be incompressible solid structures having a wet density of at least 1.97 g/cm3 or a dry density of 1.47 g/cm3 like the claimed invention.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004) and further in view of Carroll et al. (US 2009/0117087, May 7, 2009). 
	The teachings of Reichert et al. and Hsieh et al. are discussed above. Reichert et al. and Hsieh et al. do not disclose wherein the amount of ceramic particles is at least 90 weight percent of the porous fibers.
	However, Carroll et al. disclose a compositions (sometimes referred to as “ink” compositions) useful for making scaffold upon which viable cells may be deposited (¶ [0047]). The compositions comprise nanoparticles, polymer, solvent, and optionally live cells (¶ [0048] - [0051]). The nanoparticles are stably suspended in the compositions (¶ [0056]). The nanoparticles may be composed of any suitable material including carbon, ceramic, and mixtures thereof (¶ [0039]). Suitable polymers include polycaprolactone (¶ [0041]). Fibers are formed when the compositions are printed (¶ [0097]). By including nanoparticles in the scaffold in an appropriate amount, the elastic modulus of the scaffold can be increased (¶ [0068]). By including nanoparticles in the scaffold in an appropriate amount, scaffolds with improved definition of topographical features (such as lines, ridges, wells, vias, composite shapes, etc.) are obtained (¶ [0069]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have optimized the amount of ceramic particles of Reichert et al. and arrived at the claimed invention motivated by the desire to obtain desirable elastic modulus and topographical features for the scaffold as taught by Carroll et al. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004) and further in view of Kawamura et al. (US 2006/0292350, Dec.28, 2006).
	The teachings of Reichert et al. and Hsieh et al. are discussed above. Reichert et al. and Hsieh et al. do not disclose wherein the fiber comprises polylactic-co-glycolic acid. 
However, Kawamura et al. disclose a porous composite comprising a porous layer containing a calcium phosphate ceramic (abstract). To obtain a porous composite having a stable three-dimensional shape, a binder is preferably added. Suitable binders include copolymers of lactic acid and glycolic acid and polycaprolactone (¶ [0050]). The porous composite is to be implanted in a living body (¶ [0004]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Reichert et al. disclose wherein the composition comprises binders. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated copolymers of lactic acid and glycolic acid into the composition of Reichert et al. since it is a known and effective binder for implants as taught by Kawamura et al. 

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004) and further in view of Cima et al. (US 5,518,680, May 21, 1996).
The teachings of Reichert et al. and Hsieh et al. are discussed above. Reichert et al. and Hsieh et al. do not disclose wherein one or more fibers run parallel with one another and are in contact along their long axes.
	However, Cima et al. disclose a method for making devices for tissue regeneration (claim 1). The method is three dimensional printing (claim 2).  The device can be modified to encompass more complex architectural features and macroscopic shapes by varying the printing instructions (col. 14, lines 65-67). For example, some of the lines in the second layer could be single, some could be pairs, and some could be triplets. A pair is two lines printed contiguous to each other within a single layer. A triplet is three lines printed contiguous to each other within a single layer (col. 15, lines 1-5). 
	It would have been prima facie obvious to one of ordinary skill in the art to have one or more fibers run parallel with one another and are in contact along their long axes in order to create more complex architectural features and macroscopic shapes for the scaffold of Reichert et al. as taught by Cima et al. 

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004) and further in view of Mullens et al. (US 2011/0064784, Mar. 17, 2011).
	The teachings of Reichert et al. and Hsieh et al. are discussed above. Reichert et al. and Hsieh et al. do not disclose wherein the fibers include intra-fiber pores with diameters in the range from about 1 µm to about 10 µm.

It would have been prima facie obvious to one of ordinary skill in the art to have formulated the fibers of Reichert et al. to have a pore size smaller than 100 µm since this is a known and effective pore size for porous fibers used to formulate implants as taught by Mullens et al.  

6.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (US 2013/0195955, Aug. 1, 2013) in view of Hsieh et al. (US 2004/0241436, Dec. 2, 2004) and further in view of Hiles (US 2005/0202058, Sep. 15, 2005).
	The teachings of Reichert et al. and Hsieh et al. are discussed above. Reichert et al. and Hsieh et al. do not disclose culturing the cell-seeded material in a cell or tissue growth culture medium.
	However, Hiles discloses a tissue graft construct that includes an extracellular matrix in combination with added endothelial cells and at least one additional added exogenous cellular population (abstract). After the cell-seeded graft construct has been 
	It would have been prima facie obvious to one of ordinary skill in the art to have cultured the scaffold of Reichert et al. comprising mesenchymal stem cells in a cell or tissue growth culture medium in order to maintain survival and growth of the cells as taught by Hiles. 

Response to Arguments
	Applicant argues that the solvent-based process provides a product having an entirely different composition and microstructure with entirely different properties than FDM and/or electrospinning due to the underlying process.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein a solvent-based process provides a product having an entirely different composition and microstructure with entirely different properties than FDM and/or electrospinning. Throughout Applicant’s arguments, Applicant argues against the prior art and does not discuss the criticality of a solvent-based process. 

	Applicant argues that none of the processes of Hsieh have been shown to be able to be applied to the FDM heating and melting process of Reichert, and one of ordinary skill in the art would not look to Hsieh for these features in view of Reichert’s indication that solvent-based processes are inferior. One of ordinary skill in the art would appreciate the very different and incompatible chemical strategies and physical strategies of Hsieh and Reichert.


	Applicant argues that by amending the claims to recite a solvent-based 3D printed material, this distinguishes the 3D materials of Reichert that are not solvent-based materials but, instead, are melt-based materials.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It appears that the term “solvent-based” is a product-by-process limitation since the claims recite wherein a solvent-based ink was used to form the material and wherein the solvent is evaporated upon extruding. Thus, the term “solvent-based” does not appear to structurally limit the claimed invention since the claimed invention does not have any solvent. As discussed in the rejection, determination of patentability is based on the product itself and does not depend on its method of production. As such, the claimed 3D printed material is obvious even though the 3D printed material of Reichert et al. was made by a different process. 


The Examiner does not find Applicant’s argument to be persuasive. Reichert et al. disclose wherein incorporation of a bioresorbable ceramic in a bioresorbable, synthetic and natural polymer produces a hybrid/composite material support triggering desired degradation and resorption kinetics. Such a composite material is said to improve the biocompatibility and hard tissue integration. Therefore, it would have been obvious to one of ordinary skill in the art to have bioactive ceramic particles dispersed throughout the microstructure of the porous fibers in order to provide a composition with desirable degradation and resorption kinetics as well as improve biocompatibility and hard tissue integration as taught by Reichert et al. 

	Applicant argues that Reichert does not teach elastic modulus, compression stiffness, porosity, etc. with respect to the fibers. Reichert only teaches these features in view of the scaffold.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Reichert et al. disclose substantially the same fibers (i.e. polycaprolactone matrix with calcium phosphate) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the scaffold of Reichert et al. to have the substantially the same properties as the claimed invention. 


The Examiner disagrees and does not find Applicant’s argument to be persuasive. Reichert discloses wherein incorporation of a bioresorbable ceramic in a bioresorbable, synthetic and natural polymer produces a hybrid/composite material support triggering desired degradation and resorption kinetics. Such a composite material is said to improve the biocompatibility and hard tissue integration. Reichert et al. disclose in Example 1 scaffolds of mPCL incorporating β-TCP microparticles fabricated by FDM. As such, Reichert does disclose ceramic particles part of the continuous matrix such that they are dispersed throughout. 

Applicant argues that bioactive ceramic particles + intra fiber pores provide the properties additionally recited by the present claims (osteogenically active + reversible deformation). 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein the properties recited is from the bioactive ceramic particles and the intra fiber pores. In fact, the specification does not even disclose wherein intra fiber pores are necessary. 

Applicant argues that because Reichert differs from the instant claims insofar as not disclosing wherein the fibers are porous, the Office cannot say that Applicant has 
The Examiner does not find Applicant’s argument to be persuasive. According to MPEP 2113, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As discussed in the rejection, the claimed product is obvious from the teachings of Reichert and Hsieh. As such, the claimed 3D printed material is obvious even though the 3D printed material of Reichert et al. was made by a different process.  


Conclusion
Claims 1-20, 22-30 and 33-36 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/Primary Examiner, Art Unit 1612